United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30482
                         Summary Calendar



KIRK RANDALL MENARD,

                                    Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA, on behalf of National Instant
Criminal Background System, on behalf of United States
Bureau of Alcohol, Tobacco and Firearms, on behalf of
Federal Bureau of Investigation,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:03-CV-1399
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kirk Randall Menard appeals the district court's grant of

summary judgment in favor of the defendants in his civil lawsuit

pursuant to 18 U.S.C. § 925A, arising out of his inability to

purchase firearms as a result of his 1991 felony convictions.

Menard argues that he was improperly denied the right to purchase

firearms because the Louisiana Constitution restored his civil

rights and his convictions were set aside and expunged.       He also

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30482
                                -2-

argues that the National Instant Criminal Background Check System

("NICS") erroneously calculated when the state firearms

disability ends based on an improper determination of when his

probation was completed.

     Having conducted a de novo review, see Gibson v. U.S. Postal

Serv., 380 F.3d 886, 888 (5th Cir. 2004), we conclude that for

substantially the same reasons articulated by the district court

in its dismissal order, the district court's judgment is

AFFIRMED.   Menard also argues that the district court failed to

recognize that his claim that LA. REV. STAT. § 14:95.1 is

unconstitutional presented a genuine issue in controversy.   We

conclude that this issue is inadequately briefed.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     AFFIRMED.